ORDER
Per curiam:
Keith Lancaster appeals from the trial court’s entry of judgment convicting him of driving while intoxicated as a persistent offender. Lancaster argues that the trial court erred in overruling his motion for judgment of acquittal at the close of the evidence and in imposing a judgment and sentence against him because there was insufficient evidence of a causal connection between the presence of drugs in Lancaster’s system and an impaired ability to operate a motor vehicle. We affirm. Rule 30.25(b).